Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 7-10, 14-15, 17, 19-22, 27 and 33-39  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vaidyanathan et al. (U. S. Pub. 2016/0262687).

As for claims 1 and 38, Vaidyanathan et al. discloses a processor-implemented method for body analysis, or a computer program product embodied in a non-transitory computer readable medium for body analysis, the computer program product comprising code which causes one or more processors to perform operations of:

determining muscle activity (using muscle vibration sensor 4) over a time period (entire day or even a week, see [0062]) using the data obtained from the wearable muscle activity sensor while the individual is performing work-related tasks(i.e., the muscle activity sensor can be worn by the individual continuously for an entire day or even a week, while the individual is performing any task, including work-related tasks, so the individual’s activities can be continuously monitored; see [0057]--[0062]);
calculating a movement assessment metric, on a remote computer, based on the muscle activity over the time period (i.e., using microprocessor 5 in Fig. 1; or 32--36 in Fig. 3 to calculate the movement pattern to classify the movement/posture. The microprocessor 5 and 32-36 are considered as the remote computer, since it can be remotely located away from the muscle vibration sensor 4 and the movement IMU sensor 3;  see connection using the wireless communication links in [0057] and [0064] and Figs 1 and 3); and 
outputting the movement assessment metric on the remote computer(i.e., outputting the movement assessment metric using the feedback process 36 in  [0077] and [0078]; or outputting to provide real time motion tracking to control external peripheral devices such as computers, or remote robotic mechanism, or prosthetic devices in [0140]).
As for claims 2 and 3, Vaidyanathan et al. discloses the method of claim 1 further comprising obtaining data from a movement sensor (motion sensor 3 in Figs. 1  and 3) on the individual and further calculating the movement assessment metric based on the individual’s movement, and wherein the movement sensor comprises a wearable inertial measurement unit (IMU) sensor (i.e., the motion sensor 3 is a IMU sensor, see [0054]).

As for claims 7-10, Vaidyanathan et al. discloses the method of claim 1 further comprising obtaining data from a linear displacement sensor and  determining the muscle activity over the time period based on the data from the linear displacement sensor; and wherein the linear displacement sensor comprises a stretchable strip of electroactive polymer (i.e., the additional sensor, or the electro-active polymer gel sensor, see [0118]).
As for claim 14, Vaidyanathan et al. discloses the method of claim 1 wherein the muscle activity sensor includes a muscle activation sensor (muscle vibration sensor 4).
As for claim 15, Vaidyanathan et al. discloses the method of claim 1 wherein the muscle activity sensor comprises an electromyogram (EMG) sensor (see [0055] and the use of EMG in Fig. 16).
As for claim 17, Vaidyanathan et al. discloses the method of claim 1 wherein the muscle activity sensor comprises a mechanomyogram (MMG) sensor (see [0055]).
As for claims 19 and 20, Vaidyanathan et al. discloses the method of claim 1 further comprising aggregating the muscle activity over the time period with a second muscle activity over the time period and calculating an aggregated movement assessment metric based on the muscle activity over the time period and the second muscle activity over the time period (i.e., when more than one muscle activation sensors 4 are used, see Figs. 12, 13 and [0120]).
As for claims 21-22, Vaidyanathan et al. discloses the method of claim 19 wherein the second muscle activity is in a similar direction to the muscle activity, or in a substantially perpendicular direction to the muscle activity(i.e.,  see the plurality of muscle activation sensors 4 in Figs 12-13).
As for claim 27, Vaidyanathan et al. discloses the method of claim 1 wherein the movement assessment includes analysis of body posture symmetry (see [0064]).

As for claim 34, Vaidyanathan et al. discloses the method of claim 33 wherein the muscle activity is displayed in a context of an overall body of which the muscle is a portion thereof (see [0138]-[0139]).
As for claim 35, Vaidyanathan et al. discloses the method of claim 1 further comprising evaluating the movement assessment metric based on a fine granular motion evaluation (i.e., the fine finger movement, see [0140]).
As for claim 36, Vaidyanathan et al. discloses the method of claim 1 wherein the movement assessment metric comprises an ergonomic assessment (i.e., by the assessment of the different posture types or activities (see [0064]). 
As for claim 37, Vaidyanathan et al. discloses (see Figs 1 or 3) a computer system for body analysis comprising:
a memory (see memory 7 in Fig. 1; or the memory in Fig. 3) which stores instructions;
one or more processors(5; or 32-35) attached to the memory wherein the one or more
processors, when executing the instructions which are stored, are configured to:
obtain data from a wearable muscle activity sensor(using a wearable muscle activity sensor 1 in Fig. 1; or 30 in Fig. 3)  on an individual;
determine muscle activity (using muscle vibration sensor 4) over a time period (entire day or even a week, see [0062]) using the data obtained from the wearable muscle activity sensor while the individual is performing work-related tasks(i.e., the muscle activity sensor can be worn by the individual continuously for an entire day or even a week, while the individual is performing any task, including work-related tasks, so the individual’s activities can be continuously monitored; see [0057]--[0062]);

output the movement assessment metric on the remote computer (i.e., outputting the movement assessment metric using the feedback process 36 in  [0077] and [0078]; or putting to  provide real time motion tracking to control external peripheral devices such as computers, or remote robotic mechanism, or prosthetic devices in [0140]).
AS for claim 39, Vaidyanathan et al. discloses the method of claim 1 further comprising generating a recommendation based on the movement assessment metric (e.g., generating the active postural correction recommendation in [0073]; or generating the instruction to improve posture, to alter position etc. in [0078]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687), in view of Connor (U. S. Pub. 2015/0309563). 


Connor discloses it is conventional in the art to use a camera as a motion sensor for sensing body motion ([0211]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaidyanathan et al. to use other motion sensor, such as a camera, as taught by Connor, for capturing the motion of the body part for comparison purposes, since Vaidyanathan suggested that any motion sensor capable of sensing two-or three dimensional translational movement can be used (see [0054]). 

6.	Claims 23 and 24 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687).

As for claim 23-24, Vaidyanathan et al. discloses the method of claim 1 wherein the outputting the movement assessment metric comprises displaying or providing a plurality of real time analysis information or alert (see [0078]).
Vaidyanathan et al. does not specifically disclose the movement assessment display a point of maximum stress on a muscle, or a time of maximum stress on a muscle.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaidyanathan et al. to display the point and time of the maximum stress on a muscle, or any other desired real time analysis information or alert, as dependent upon the specific application involved. 

Vaidyanathan et al. does not specifically disclose wherein the recommendation includes workstation configuration. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaidyanathan et al. to generate any other suitable recommendations, such as a different workstation configuration(e.g., elevate the height of the computer workstation), for the purpose of providing the active postural correction or to improve the posture of the individual (see [0073] and [0078]). 

7.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Natarajan et al. (U. S. Pub. 2017/0312576). 
As for claim 41, Vaidyanathan et al. discloses the method of claim 27 as discussed above.
Vaidyanathan et al. does not explicitly disclose identifying a source of fatigue.
Natarajan et al. discloses a wearable sensor apparatus comprises motion sensors and muscle activity sensors for muscle fatigue analysis, to identify a source of fatigue (see [0043], [0047]—[0050]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaidyanathan et al., to disclose using the muscle activity sensor for muscle fatigue analysis, to identify a source of fatigue, as taught by Natarajan et al., for the purpose of providing better feedback to the user to reduce the possibility of injury due to muscle fatigue ([0043], [0048]). 
Response to Arguments
on December 15, 2021 have been fully considered but they are not persuasive.
	In response to applicant’s arguments that “Vaidyanathan is silent on the limitations of: “using the data obtained from the wearable muscle activity sensor while the individual is performing work-related tasks”; and “calculating” and “outputting the movement assessment metric on a remote computer”, the examiner asserts that Vaidyanathan does teach the claimed limitations. 
Specifically, Vaidyanathan discloses determining muscle activity (using muscle vibration sensor 4) over a time period using the data obtained from the wearable muscle activity sensor while the individual is performing work-related tasks(i.e., the muscle activity sensor can be worn by the individual continuously for an entire day or even a week, while the individual is performing any task, including work-related tasks, so the individual’s activities can be continuously monitored; see [0057]--[0062]). 
Furthermore, Vaidyanathan also disclose calculating a movement assessment metric, on a remote computer (i.e., using microprocessor 5 in Fig. 1; or 32--36 in Fig. 3 to calculate the movement pattern to classify the movement/posture. The microprocessor 5 and 32-36 are considered as the remote computer, since it can be remotely located away from the muscle vibration sensor 4 and the movement IMU sensor 3; see connection using the wireless communication links in [0057] and [0064] and Figs 1 and 3). 
Moreover, Vaidyanathan also disclose outputting the movement assessment metric on the remote computer (i.e., outputting the movement assessment metric using the feedback process 36 in  [0077] and [0078]; or outputting to provide real time motion tracking to control external peripheral devices such as computers, or remote robotic mechanism, or prosthetic devices in [0140]).

Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMY HE/Primary Examiner, Art Unit 2867